Opinion by
Keefe, J.
At the trial the witness for the plaintiff admitted that the certificate of exportation was not filed within the bonded period or at any time before the liquidation of the entry, as required by the customs regulations. Government counsel moved to dismiss the protest upon the ground that it was not filed in accordance with section 514, pointing out that the entry was liquidated on February 1, 1944, and the protest was not filed until May 23, 1944. Inasmuch as the liquidation here complained about became final and conclusive upon all persons on March 31, 1944, it was held that a protest subsequently filed may not be legally acted upon by this court. The motion to dismiss was therefore granted.